Citation Nr: 0022133	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  97-35 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois, which denied the benefit sought 
on appeal.    

The Board initially notes that several issues including 
entitlement to service connection for peripheral neuropathy 
as due to herbicide exposure, entitlement to service 
connection for diabetes mellitus, entitlement to service 
connection for a right hip replacement, entitlement to 
service connection for coronary artery disease to include 
hypertension, and entitlement to service connection for a 
fungus on the face were prepared for appellate review.  In a 
May 2000 statement, the veteran withdrew his appeal with 
regard to these issues.  As such, the only remaining issue 
pending before the Board is entitlement to service connection 
for asthma. 


FINDING OF FACT

There is no medical evidence of record linking or suggesting 
a nexus or relationship between the veteran's currently 
diagnosed asthma his period of active service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
asthma is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for asthma which he asserts was first manifested during 
active service.  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110 (West 1991).  Further, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b) (1999).  

The threshold question that must be addressed, however, is 
whether the veteran has presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  See 38 U.S.C.A. § 5107(a) (West 
1991).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, the record must include lay or medical evidence, 
whichever is appropriate in the particular case, 
demonstrating that a disease or injury was incurred or 
aggravated during active service, and medical evidence 
showing that the veteran currently has a disability, and that 
a nexus exists between that disability and the in-service 
injury or disease. See Epps v. Gober, 126 F.3d 1464, 1467-
1468 (Fed. Cir. 1997).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, 
may be used to substantiate service incurrence.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require competent medical 
evidence to relate the veteran's present disability to his or 
her post service symptoms.  See Savage, 10 Vet. App. at 497-
98.

In the present case, service medical records are negative for 
complaints of or a diagnosis of asthma, except for a Report 
of Medical History dated in June 1967.  At that time, the 
veteran marked the requisite block indicating that he had 
asthma and then this answer was changed and the veteran 
marked the block "no," indicating that he did not have 
asthma.  A chest x-ray taken upon the veteran's separation 
from service in October 1969 was negative and the veteran's 
lungs were noted to be normal.   

Post-service medical records consisting of VA outpatient and 
inpatient treatment records, VA examination reports and 
private treatment records from Ingalls Memorial Hospital, St. 
Francis Hospital, Foster G. McGaw Hospital, Weiss Medical 
Complex, records from K. G. Szolc, M.D., Med-Surg. Ltd., and 
Medical Emergency Service Associates show that the veteran 
was first diagnosed with asthma in November 1974 at Medical 
Emergency Services Associates.  During a personal hearing 
held at the RO in January 1999, the veteran testified that he 
did not have breathing problems during service, but that he 
initially noticed asthma like breathing problems 
approximately six months to one year after his discharge from 
service.  In approximately 1970 or 1971, the veteran sought 
treatment from a private physician, but was unable to recall 
the name of that physician.  

After being diagnosed with bronchial asthma in November 1974, 
the veteran was next treated for an acute bronchial asthma 
attack in February 1976 at St. Francis Hospital.  Outpatient 
treatment records from Ingalls Memorial Hospital and 
inpatient treatment records Foster G. McGaw Hospital dated in 
April and May 1983 reflect that the veteran received 
intermittent steroid therapy to control his asthma and in May 
1983, the veteran was diagnosed with steroid-dependent asthma 
and steroid-induced diabetes mellitus.  An April 1983 record 
from the veteran's hospitalization at Foster G. McGaw 
Hospital reveals that the veteran's lungs were grossly 
normal.

An October 1996 VA examination report shows that the 
veteran's chest was normal, but examination of the lungs 
revealed expiratory and inspiratory mild wheezing on the 
right.  There were no rales.  The veteran was diagnosed with 
asthma and noted to be taking Theophylline for management of 
the same.  During a January 1997 VA examination the veteran 
reported a 20-year history of asthma and stated that his 
symptoms began as he was discharged from service.  The 
veteran denied having shortness of breath and indicated that 
he was able to walk any distance if he took his time.  He was 
shown to have a minimal, nonproductive cough.  The diagnosis 
was asthma, described as stable and the veteran was advised 
to continue with his prescribed medications.  A review of all 
post-service treatment records is negative for an opinion 
linking the veteran's asthma to his period of active service.  

During his January 1999 hearing, the veteran testified that 
he began to notice asthma symptoms six months to one year 
after his discharge from service.  He indicated that he 
sought treatment for these symptoms as the West Side VA 
Medical Center (VAMC).  A review of the record shows that the 
veteran received treatment at the West Side VAMC for asthma 
on several occasions between July 1976 and July 1979.  The 
veteran testified that his treatment right after service 
consisted of receiving IV fluids and/or medication for 
approximately 4-5 hours.  Thereafter, the veteran sought 
treatment from private physicians and private hospitals on a 
monthly basis.  He indicated that he attempted to obtain 
medical records from the private hospital where he initially 
received treatment, but was unable to obtain the records.  
The veteran also testified that during service he was in high 
altitudes for 8-10 months, but that no physician had related 
his asthma to this aspect of his service.  The veteran 
indicated that he currently uses an inhaler and other 
medications to treat his asthma symptomatology.  The veteran 
also testified that he has applied for and is receiving 
Social Security Disability benefits for his asthma.  In May 
2000, the veteran's wife submitted a statement indicating 
that the veteran was treated for and diagnosed with asthma at 
Central Community Hospital in Chicago, Illinois in 1970.  

The veteran has submitted evidence to show that he has a 
current diagnosis of asthma.  However, the veteran has not 
submitted medical evidence linking his asthma to his period 
of active service.  While the veteran and his spouse clearly 
believe that his asthma is related to his period of active 
service, the veteran and his spouse, as lay persons are not 
competent to offer an opinion that requires medical 
expertise, such as the underlying cause of the veteran's 
asthma.  See Brewer v. West, 11 Vet. App. 228, 234 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
such competent medical evidence, the veteran has not 
submitted a well-grounded claim for service connection and 
his claim must be denied on this basis.  

In making this decision, the Board acknowledges that the RO 
has not specifically considered the veteran's wife's May 2000 
statement.  As a general rule, such a procedural defect 
should be remedied by remanding the case to the RO for review 
and preparation of a Supplement Statement of the Case (SSOC).  
See 38 C.F.R. § 20.1304(a) (1999).  However, in the instant 
case, while the lay statement is pertinent to the issue in 
question, it is merely corroborative of the veteran's 
assertions that he began receiving treatment for asthma 
shortly after his discharge from service.  The statement in 
and of itself is insufficient to well ground the veteran's 
claim and even if the RO had considered veteran's wife's 
statement in an SSOC, this would not have resulted in a 
decision in favor of the veteran.  Accordingly, the Board 
views the RO's failure to consider the May 2000 lay statement 
as harmless error.  

Additionally, the Board is aware that Social Security 
Administration (SSA) records pertaining to the veteran have 
not been obtained.  However, the duty to assist and obtain 
Social Security records is not triggered until the veteran 
has submitted a well-grounded claim.  See Voerth v. West, 13 
Vet. App. 117, 121 (1999).  Therefore, while aware of the 
existence of Social Security records in this case, the Board 
has no duty to obtain and consider such records because the 
veteran has not submitted a well-grounded claim.  The Board 
would also observe that the veteran has not suggested that 
these records, if obtained, would well ground his claim.  

Furthermore, the veteran in December 1996 statement, the 
veteran's wife in a May 2000 statement and the veteran's 
representative in a June 2000 statement, have advised the 
Board that records from Central Community Hospital 
documenting treatment for veteran's asthma in 1970 have not 
been associated with the claims file.  Even though the 
possible existence of these medical records has been 
established, the United States Court of Appeals for Veterans 
Claims (the Court) has held that the VA cannot assist a 
claimant in developing a claim that is not well grounded.  
See Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. 
for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  The exception 
to this rule is where records not associated with a claims 
file are in fact VA records.  The VA is deemed to have 
constructive knowledge of VA records, and such records are 
considered to be evidence which is of record at the time any 
decision is made, and should be associated with the claims 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  See 
also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error....").  Because 
these hospital records are private treatment records and not 
VA records, the VA is not permitted to assist the veteran in 
obtaining them.  

In conclusion, based on a review of the record and for the 
aforementioned reasons, the Board concludes that the 
veteran's claim of entitlement to service connection for 
asthma must be denied.  Should the veteran obtain evidence 
that he believes will well ground his claim, he may request 
that the RO again consider his claim for service connection.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) 
(per curiam).




ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for asthma is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

